                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Scott Herman Schink                                              Docket No. 5:16-CR-102-lBO

                                Petition for Action on Supervised Release

COMES NOW Eddie J. Smith, Supervising U.S. Probation Officer of the court; presenting a petition for
modification of the Judgment and Commitment Order of Scott Herman Schink, who, upon an earlier plea
of guilty to 21 U.S.C. §§ 846 and 841(b)(l)(A), Conspiracy to Possess with Intent to Distribute and
Distribute Methamphetamine, was sentenced by the Honorable Frank D. Whitney, U.S. District Judge for
the Western District of North Carolina, on January 24, 2008, to the custody of the Bureau of Prisons for a
term of 121 months. It was further ordered that upon release from imprisonment the defendant be placed
on supervised release for a period of 120 months.

     Scott Herman Schink was released from custody on November 07, 2014, at which time the term of
supervised release commenced. Jurisdiction was transferred from the Western District of North Carolina
to the Eastern District of North Carolina on April 27, 2016.

    On March 1, 2018, a violation report was submitted reporting that the defendant was charged with the
offenses of Maintain Vehicle/Dwelling/Place for Controlled Substance, Possess Marijuana More than Yz
Ounce, but Less than 1 Yz Ounce, and Possession of Marijuana Paraphernalia ( 18CR51404) in Wilmington,
North Carolina on February 21, 2018. Additionally, it was reported that the defendant tested positive for
marijuana use on February 26, 2018. As a result of the drug use, the defendant was enrolled in substance
abuse counseling and the Surprise Urinalysis Program. The court agreed to continue supervision until the
new criminal offenses were resolved in state court.

   On May 15, 2018, a violation report was submitted to the court reporting that the defendant was
convicted of Misdemeanor Possess Marijuana Paraphernalia in New Hanover District Court on May 9,
2018. The remaining charges reported on March 1, 2018, were dismissed. Due to the defendant's
compliance with treatment and negative drug tests, the court agreed to continue supervision.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS: On December 18, 2018, the defendant submitted a urine sample that tested positive for
marijuana use. When confronted with the results, the defendant signed an admission acknowledging his
use of marijuana approximately three weeks ago. The defendant completed substance abuse counseling in
response to the violations reported on March 1, 2018. We will continue to test the defendant for illicit drug
use through the Surprise Urinalysis Program. In an effort to assist the defendant with his continued struggles
with marijuana use, we are recommending that the conditions of supervision be modified to require the
defendant to participate in a cognitive behavioral program.

The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

    1. The defendant shall participate in a cognitive behavioral program as directed by the probation office.
Scott Herman Schink
Docket No. 5:16-CR-102-lBO
Petition For Action
Page2


Except as herein modified, the judgment shall remain in full force and effect.

                                                     I declare under penalty of perjury that the foregoing
                                                     is true and correct.

                                                     Isl Eddie J. Smith
                                                     Eddie J. Smith
                                                     Supervising U.S. Probation Officer
                                                     150 Rowan Street Suite 110
                                                     Fayetteville, NC 28301
                                                     Phone: 910-354-2537
                                                     Executed On: December 18, 2018

                                       ORDER OF THE COURT

Considered and ordered this    Jf        day of   ~                       , 2018, and ordered filed and
made a part of the records in the above case.




:t;:~w.A~
Chief U.S. District Judge
